Item 77C. 1. a. A Special Meeting of Shareholders was held on July 28, 2011 b. N/A c. To approve an agreement & plan of reorganization, providing for A) transfer of all assets & liabilities of target fund to James Alpha Global Real Estate Investments Portfolio (the “Acquiring Fund”) , in exchange for Class A shares of the acquiring fund; B) distribution of such shares to shareholders of target fund; and C) the liquidation and termination of the target fund. No. of Shares % of Outstanding Shares % of Shares voted Affirmative 75.276% 99.762% Against 0.037% 0.051% Abstain 0.142% 0.187% TOTAL 75.455% 100.000% d. N/A
